                Case 4:20-mj-08593-N/A-LCK  Document
                                       CRIMINAL      1 Filed 02/26/20 Page 1 of 1
                                                COMPLAINT
     United States District Court                                        DISTRICT of ARIZONA

                      United States of America                           DOCKETNO.
                                    V.
      Lawrence Mark Miguel; DOB: 1996; United States                     MAGISTRATE'S CASE NO.
         ) Randy Garcia; DOB:'1992; United States
    Hollyandra Shilynn Vavages; DOB: 2001; United States                               20 """0 8D9 3 MJ
 Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A) (ii), 1324(a)(l)(A)(v)(I) and 1324(a)(l)(B)(i)
                                                                                                                       /


COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 25, 2020, in the District of Arizona, Lawrence Mark Miguel, Randy Garcia, and
Hollyandra Shilynn Vavages, named herein as defendants and conspirators, did knowingly and intentionally
combine, conspire, confederate, and agree with each other and other persons, known and unknown, to transport certain
illegal aliens, namely Roberto Cano-Maqueda and Ivone Gutierrez-Gonzalez, and did so for the purpose of private
financial gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A); 1324(a)(l)(A)(v)(I) and
1324(a (1) ) i).                               -
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about February 25, 2020, in the District of Arizona, near North Komelik, United States Border Patrol Agents
(BPAs}were following a2012 Nissan Altima, when the driver came to a stop on his own on the side of the road. BPAs
approached the vehicle, and questioned the occupants. Five people were inside the vehicle, including the driver,
Lawrence Mark Miguel, and passengers, Randy Garcia, Hollyandra Shilynn Vavages, Roberto Cano-Maqueda
and Ivone Gutierrez-Gonzalez.Roberto Cano-Maqueda and Ivone Gutierrez-Gonzalez, both stated they are citizens of
Mexico, in the country illegally.

In a post-Miranda statement, Lawrence Mark Miguel, admitted he was offered money to smuggle the illegal aliens.
He stated he, Garcia, and Vavages    all met with his cousin and another man, who provided Miguel with the Nissan,
which already had the illegal aliens inside. Miguel stated he was going to split the proceeds with Garcia and Vavages.
Miguel stated they were going to drive close to the checkpoint, and then one person would guide the group around the
checkpoint, and be picked up on the other side.

In a post-Miranda statement, Randy Garcia admitted to knowing the passengers were illegal aliens, and that he was
going to be paid to transport them. He further stated he planned on guiding the two aliens around the checkpoint, and
they would be picked up later.




MATERIAL WITNESSES IN RELATION TO THE CHARGE: Roberto Cano-Maqueda and Ivone Gutierrez-
Gonzalez

Detention Requested
     Bein,g duly sworn, I declare that the foregoing is
     true and correct to the best of my 1n iw~~l~e~ - - - -
AUTHORIZED BY: AUSA JAA/                «-....µ.....c.~LC=l-------1---   OF
                                                                         Border Patrol A ent

SIGNATURE OF                                                             DATE
                                                                         February 26, 2020
  1) See Federal rules of Crimmal Procedure Rules 3 and 54
